Exhibit AMENDED AND RESTATED NOTE AGREEMENT DATED AS OF NOVEMBER 30, 2007 AMONG TRANSMONTAIGNE PRODUCT SERVICES INC. ALL AMERICAN PLAZAS, INC., ABLE ENERGY, INC. AND ALL AMERICAN PROPERTIES, INC. AMENDED AND RESTATED NOTE AGREEMENT This Amended and Restated Note Agreement ("Agreement") is made and entered into as of November 30, 2007 (the "Effective Date"), by and among TransMontaigne Product Services Inc., a Delaware corporation ("TPSI"), All American Plazas, Inc., a Delaware corporation ("Plazas"), Able Energy Inc., a Delaware corporation ("Able"), All American Properties, Inc., a Pennsylvania corporation formerly known as "All American Plazas, Inc." "(Properties" and, together with Plazas and Able, the "All American Entities") and the Mortgagors identified on the signature page hereto. RECITALS A.TPSI, as supplier, and Properties, as purchaser, have previously entered into a Diesel Fuel Sales Agreement, dated December 14, 2005, as amended by (i) Amendment No. 1 dated May 1, 2006, (ii) Amendment No. 2 dated November 15, 2006, (iii) Amendment No. 3 dated November 27, 2006, (iv) Amendment No. 4 dated February 1, 2007, (v) Amendment No. 5 dated March 1, 2007, and (vi) Amendment No. 6 dated April 1, 2007 (the "Prior Supply Agreement") pursuant to which TPSI agreed to supply and sell refined petroleum products to Properties, and Properties agreed to purchase and resell the same at various retail truck stop plaza locations owned and operated by Properties, all upon the terms and for the consideration set forth in the Prior Supply Agreement. B.TPSI and Properties have previously entered into a Note Agreement, dated as of April 1, 2007 (the "Prior Note Agreement"), and Properties has issued thereunder a promissory note, dated such date (the "April Note"), to evidence certain unpaid invoices under the Prior Supply Agreement, the outstanding principal balance of which, together with all accrued interest thereon, is set forth on Schedule I hereto. C.Pursuant to the terms of the Prior Supply Agreement, TPSI has submitted invoices to Properties for payment, which invoices evidence the volumes of refined petroleum products delivered and sold by TPSI to Properties of and which Properties has acknowledged receipt and is obligated to pay for (collectively, the "Unpaid Invoices" and together with the amounts owing to TPSI under the April Note, the "Prior Indebtedness") in the amounts set forth on Schedule I hereto. D.On or about May 30, 2007, Able acquired from Properties or its subsidiaries the fuel assets of certain truck stop plazas owned by Properties and its subsidiaries, while Properties and its subsidiaries continue to own the real property and improvements comprising such truck stop plazas. In connection with the acquisition of such assets, Able formed Plazas as a wholly owned subsidiary to operate such truck stop plazas pursuant to several lease agreements between Plazas and the subsidiaries of Properties that own the real property and improvements comprising such truck stop plazas. E.TPSI, as supplier, and Plazas, as purchaser, have entered into a Delivered Fuel Supply Agreement, dated October 5, 2007, as amended and supplemented by the Letter Agreement dated October 5, 2007, the First Amendment to Delivered Fuel Supply Agreement dated November 5, 2007, the Second Amendment to Delivered Fuel Supply Agreement dated November 15, 2007 and the Third Amendment to Delivered Fuel Supply Agreement dated November 21, 2007 (collectively, the "Supply Agreement"), pursuant to which (i) TPSI has agreed to extend to Plazas a $1,550,000 advance (the "Prepayment Advance") to enable Plazas to satisfy its prepayment obligations in connection with the initiation of the Supply Agreement, (ii) TPSI has agreed to supply Product (as defined therein) to Plazas and (iii) Plazas has agreed to purchase and resell the Product at various retail truck stop plaza locations operated by Plazas and owned by Properties from and after the date thereof, which Supply Agreement supersedes any and all prior agreements, representations and understandings between the parties, including, without limitation, the Prior Supply Agreement, provided, however, the Indebtedness shall remain due and payable pursuant to the terms and conditions of this Agreement. As a result, each of Able, Plazas and Properties have benefited from the previous extensions of the Indebtedness by TPSI and continue to derive material benefits from TPSI's forbearance of exercising its rights and remedies in respect of past due payments under the Prior Supply Agreement and the Prior Note Agreement and the continued sale by TPSI of Product to Plazas for sale at the retail truck stop plazas owned by Properties. F.TPSI and the All American Entities desire to amend and restate the terms of the Prior Note Agreement and the Prior Note, and to evidence the debt owed in respect of the Prepayment Advance, on the terms set forth herein and in (1) an amended and restated secured promissory note substantially in the form of Exhibit A-1 issued jointly and severally by Properties and each of the Mortgagors (as defined herein) payable to the order of TPSI (the "Properties Note") in an aggregate principal amount equal to the sum of the Prior Indebtedness and the accrued but unpaid interest thereon to the date hereof, and (2) a guaranteed promissory note substantially in the form of Exhibit A-2 issued jointly by Able and Plazas payable to the order of TPSI (the "Able/Plazas Note" and, together with the Properties Note, the "Notes") in the aggregate amount of the Prepayment Advance. The aggregate amount of indebtedness represented by the Notes is referred to herein collectively as the "Indebtedness".
